Citation Nr: 1629934	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to May 29, 2013, for the grant of a 100 percent disability rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 29, 2013.

3.  Entitlement to service connection for vertigo with nausea and vomiting, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to October 1957 with additional unverified active duty service ending in October 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of entitlement to a TDIU prior to May 29, 2013 and entitlement to service connection for vertigo with nausea and vomiting, to include as secondary to service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On July 21, 2010, the Veteran was provided a rating decision that increased the disability rating assigned for his bilateral hearing loss from 70 to 90 percent.

2.  Although he submitted a timely notice of disagreement to a September 2010 rating decision that denied service connection for vertigo, the Veteran did not express disagreement in that statement with regard to rating assigned to his service connected hearing loss.

3.  No new and material evidence was received between July 21, 2010 and July 21, 2011, with respect to the Veteran's bilateral hearing loss disability.

4.  There is no evidence between July 21, 2011, and May 29, 2013, that represents a formal or informal claim for an increased rating for hearing loss.

5.  There is no competent evidence in the record to indicate that a 100 percent rating was factually ascertainable prior to May 29, 2013, for the Veteran's bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for an effective date prior to May 29, 2013 for the grant of a 100 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.157, 3.159, 3.400, 4.130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The duty to notify has been met.  See July 2010 and July 2014 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

Historically, on February 25, 2010, the Veteran filed a claim for increased rating for his bilateral hearing loss disability rated at 70 percent disabling.  In July 2010, the RO issued a rating decision increasing the Veteran's rating from 70 percent to 90 percent disabling, effective February 25, 2010; his date of claim.  Thereafter, on May 29, 2013, he filed a claim for individual unemployability as due to hearing loss.  The RO also considered this to be a claim for increased rating.  In July 2013, the RO issued a rating decision increasing his rating to 100 percent disabling effective May 29, 2013; his date of claim.

With that said, the Veteran asserts that his 100 percent disability rating should have been effective February 25, 2010.  See July 22, 2015 Correspondence.  To that point, the effective dates for a claim seeking an increased rating for an already service-connected disability that is based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).  However, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400(o)(2) ; see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521

As to date of claim, in pertinent part, the Veteran asserts that the February 25, 2010 effective date is applicable, as the July 2010 rating decision never became final.  He makes two separate contentions.  See July 22, 2015 Correspondence.  First, he asserts that he submitted new and material evidence during the pendency of the appeal period under 38 C.F.R. § 3.156.  Second, he contends that his notice of disagreement (NOD), submitted in conjunction with his appeal for service connection for vertigo, should also function as an NOD for his hearing loss claim.  

Taking the arguments in turn, under 38 C.F.R. §3.156, he specifies that during his one year appeal period he submitted new and material evidence pertinent to his hearing loss claim.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see 38 C.F.R. § 3.156(b).  The Board acknowledges that during the pendency of the one year appeal period additional evidence was added to the claims file.  However, these pieces of evidence were submitted in conjunction with his still pending service connection claim for vertigo.  None of the records included pertinent findings related to the Veteran's hearing loss disability that were not already considered in the July 2010 rating decision.  This determination is further supported by the Veteran's subsequent lack of contentions regarding inadequacy of his VA examination, worsening of hearing loss, or intention to appeal.  Importantly, these additional pieces of evidence were fully addressed in the August 2010 rating decision denying vertigo.

Review of the additional evidence added to the claims file reveals it would not be considered material to his increased ratings claim.  In the instant case, the assignment of a particular disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  The Board has no discretion in this matter and must predicate its determination on the basis of audiology studies of record.  Id.  

In the instant case, material evidence would be audiometric evaluations.  However, during the pertinent period, no new audiology studies were entered into evidence.  Only a duplicate copy of the already of record April 2010 VA examination report was added.  In addition, no submitted evidence indicated that his hearing loss had worsened since examination.  

Turning to his second contention, none of the documents submitted within one year of the July 2010 decision could be considered a NOD, even liberally construed.  See 38 C.F.R. § 20.201 (although NOD does not require special wording, it must express dissatisfaction or disagreement with an AOJ determination, a desire to contest the result, and a desire for appellate review); Palmer v. Nicholson, 21 Vet. App. 434, 437  (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093  (Feb. 3, 1992)).  The Veteran filed a timely NOD for the denial of his claim for service connection for vertigo in September 2010.  However, and rather significantly, within this NOD, the Veteran limited his disagreement to the "decision dated 9-15-10 not to s/c vertigo with nausea and vomiting associated with hearing loss."  He then went on to state that his vertigo and nausea were due to his severe hearing loss and the need to wear hearing aids.  Although he notes that his hearing loss was severe, and hence requiring him to wear hearing aids, he did not indicate that his newly established rating for that disability was insufficient or his condition had worsened.  Therefore, the Board finds that the Veteran did not timely appeal his increased rating decision.  The July 2010 rating decision did become final.

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. §§ 3.1(p); 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27   (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Additionally, in some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b).

The record does not show any formal or informal communication that could be construed as a claim for an increased rating between July 21, 2011 (one year following decision) and the current May 29, 2013 claim.

Notwithstanding these determinations, the Board will also consider whether an earlier effective date is warranted based on his increased hearing loss being factually ascertainable within a year of the May 29, 2013 claim.  The Board's ability to discern whether an increased rating is warranted for a hearing disability is again restricted by the audiology tests of record.  See Lendenmann, 3 Vet. App. 345, 349 (1993).  In that regard, review of the record establishes that the Veteran's 100 percent rating was predicated on the June 2013 VA audiology evaluation results.  Beyond this record, the claims file is silent as to any other audiometric evaluations during the pendency of the pertinent period which yield result warranting a 100 percent rating.  Therefore, entitlement to an earlier effective date for a 100 percent rating for service-connected bilateral hearing loss is not warranted.

In considering whether an earlier effective date was warranted, the Board has also considered the Veteran's statements that his bilateral hearing disability is worse than the rating he received prior to May 29, 2013.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his bilateral hearing disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral hearing disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly addresses the criteria under which these disabilities are evaluated.

Therefore, given the evidence of record, the Board determines that there is insufficient evidence to conclude that a 100 percent rating was factually ascertainable prior to May 29, 2013.  As such, the appeal is denied.

ORDER

Entitlement to an effective date prior to May 29, 2013, for the grant of a 100 percent disability rating for bilateral hearing loss is denied.


REMAND

Entitlement to service connection for vertigo

In the instant case, the Veteran contends that his vertigo was either caused and or aggravated by his service-connected bilateral sensorineural hearing loss. 
Of record are two VA examination opinions conducted in April 2010 and June 2013.  Neither opinion is currently sufficient to provide the basis for a denial or grant of service connection.  In pertinent part, on April 2010 VA examination, the examiner found that middle ear functional testing could not be completed as it elicited vertigo in the Veteran.  The examiner then opined that the Veteran had "hearing aids but [was] unable to wear them successfully due to recurrent and increasing vertigo that appears to be associated with the wearing of his hearing aids.  This vertigo may be induced by loud sounds (the Tullio phenomenon) and as such, may result from any type of amplification."  

This opinion is not adequate for adjudication purposes as its use of the word "may" makes it equivocal regarding the effects of the hearing aids on the Veteran's vertigo.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Additionally, this opinion is insufficient in regards to aggravation, as the examiner did not indicate if the hearing aids permanently aggravated the Veteran's vertigo.  Nevertheless, the opinion does suggest that the Veteran's hearing aids might indeed cause or aggravate his vertigo disability.  

With regard to the June 2013 VA ear disease examination, the examiner found that the Veteran has positional vertigo.  The examiner explained that this "is not uncommon at his age, and is also quite a common side effect of the drug Clonidine" which the Veteran was prescribed.  Importantly, although the examiner stated that a determination could not be made without resorting to mere speculation as to whether his hearing aid use caused vertigo; no opinion was provided regarding aggravation.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013), Court held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  As such, an addendum opinion discussing aggravation is required.

Entitlement to a TDIU prior to May 29, 2013

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

In that regard, the Veteran argues that his bilateral hearing loss disability was of such a severity to preclude him from securing and maintaining gainful employment prior to May 29, 2013.  In support of this contention, he has submitted a private opinion from a vocational specialist.  See April 2016 Vantage Rehabilitation Services Correspondence.  Importantly, this opinion fails to truly rationalize why the Veteran's hearing loss disability precludes employment outside of his previous occupation as an antiques seller/restorer.  Also of record, is a negative opinion from a VA ear disease examiner stating that his disabilities do not preclude all forms of employment.

With that said, despite the opinions of record, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  As such, in order to properly ascertain the Veteran's realistic level of employability, more information is required.  Currently, the evidence of record is silent as to the Veteran's highest level of education and incomplete has to his employment history.  See May 2013 Application for Increased Compensation Based on Unemployability.  Significantly, as to employment history the only pertinent information provided is that he stopped working full time in approximately 1998.  There is no information as to whether this was his only employment during the approximately 30 year period following service separation.  Therefore, on remand the Veteran should be provided a new VA Form 21-8940 and asked to fully complete the application.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he submit an updated and completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Specifically inform the Veteran that his educational history and full employment history, including all dates of employment prior to 1998, are needed for the proper adjudication of his claim.

2. Refer the claims file to the June 2013 VA examiner for an addendum opinion.  If this examiner is not available forward the claims file to another appropriate medical professional in connection with his vertigo claim.  The entire claim files, to include all electronic files, must be reviewed by the examiner.  Any additional tests or studies required should be completed at the discretion of the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that vertigo was:

a. cause or etiologically related to his active service,
b. caused by his service-connected tinnitus and/or hearing loss (including the use of hearing aids), 
c. aggravated by his service connected tinnitus and/or hearing loss (including the use of hearing aids). 

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Special attention is directed to VAMC treatment medical records.

The examination report must include a complete rationale for all opinions expressed.

3. Finally, readjudicate the appeal. If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


